DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 12-15 in the reply filed on 3/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 recite “stor(e/ing), via one or more processors, a first MRF dictionary, and the fingerprints of the MRF dictionary having a first length”. There is insufficient antecedent basis for “ the fingerprints” and “the MRF dictionary” in the claim. Further, even if those two phrases are interpreted as “fingerprints” and “the first MRF dictionary”, it is still not clear whether the first MRF dictionary and fingerprints are separate entities, or one included in another.
Claims 2-7, 13-15 are rejected since they recite the limitations in claim 1 or 12.
For purpose of applying art , “stor(e/ing), via one or more processors, a first MRF dictionary, and the fingerprints of the MRF dictionary having a first length” is interpreted as “stor(e/ing), via one or more processors, a first MRF dictionary including fingerprints, the MRF dictionary having a first length”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-15 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Griswold( US 20150302579, cited from European Search Report for Application No. 19174901.9, dated November 11, 2019 ).
Regarding claim 1, Griswold teaches a computer-implemented method for a magnetic resonance (MR) scanning system, the MR system using magnetic resonance fingerprinting (MRF) associated with signal evolutions obtained from acquired images generated as part of an MR scan of an examination subject, the method comprising: 
storing, via one or more processors, a first MRF dictionary, the fingerprints of the MRF dictionary having a first length( [0030]-[0034], A predefined or pre-established dictionary may model the possible signal evolutions simulated using, for example, Bloch equations with different combinations of various MR parameters; [0035], D[Symbol font/0xCE]Cnxt); 
generating, via the one or more processors, at least one transformation matrix([0030]-[0034], SVD of a matrix; [0039], SVD allows A to be expressed as the sum of rank-one matrices) , the transformation matrix being configured, when multiplied by the first MRF dictionary( [0045], D=U[Symbol font/0x53]V*), to shorten the fingerprints included in the first MRF dictionary to a second length that is shorter than D≈Uk[Symbol font/0x53]kVk* ); 
multiplying, via the one or more processors, the first MRF dictionary with the at least one transformation matrix to generate a second MRF dictionary, the fingerprints included in the second MRF dictionary having the second length([0049], Dk = DVk); 
storing, via the one or more processors, the second MRF dictionary, the storage of the second MRF dictionary utilizing less memory as compared to the storage of the first MRF dictionary as a result of the fingerprints included in the second MRF dictionary([0005], characterizing the resonant species may be performed by comparing first information to second information…The second information may include a stored signal evolution) having the second length that is shorter than the first length ( [0047], low-rank approximation D≈Uk[Symbol font/0x53]kVk* )   ; and 
displaying, via the one or more processors, one or more absolute properties of the examination subject based upon the stored second MRF dictionary(Fig.14 and 15).

Regarding claim 2, Griswold teaches the method of claim 1, wherein the first MRF dictionary is compressed( [0030]-[0034], compress the dictionary using the SVD; [0047], low-rank approximation D≈Uk[Symbol font/0x53]kVk* ) .

Regarding claim 3, Griswold teaches the method of claim 1, wherein the transformation matrix is further configured to decompress the first MRF dictionary([0030]-[0034], compress the dictionary using the SVD; low-rank approximation D≈Uk[Symbol font/0x53]kVk*.  The decompression is inherently the inverse of the compression)   .

1, . . . vk } produces a representation of the dictionary entries in the lower-dimensional space Ck ).

Regarding claim 5, Griswold teaches the method of claim 1, further comprising: matching, via the one or more processors, a signal evolution having the second length to the second MRF dictionary( [0035], The diction match for an observed noisy signal evolution may be determined).

Regarding claim 6, Griswold teaches the method of claim 5, further comprising: compressing, via the one or more processors, the signal evolution prior to matching the signal evolution to the second MRF dictionary([0035], the observed signal evolution, denoted x, may be compared to dictionary entries by using the complex inner product to determine which dictionary entry the signal evolution matches with highest probability).

Regarding claim 7, Griswold teaches the method of claim 1, further comprising: selecting, via the one or more processors, the transformation matrix from among a plurality of transformation matrices depending on a number of the acquired images( [0086], Ideally, a signal evolution would fit to exactly one member of the multi-dimensional set of known evolutions. However, a signal evolution may have relationships with more than one reference signal. Thus, in one embodiment, a result of comparing a signal evolution to a reference signal may be an identification of a reference signal with which the signal 

Claims 12-15 recite the storage medium for the method in claims 1-7. Since Griswold also teaches storage medium ([0089]), claims 12-15 are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661